Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8, 10-13, 15, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (US 20160376907 as referenced in OA dated 10/21/2019) in view of Bobo (US 5088888 as referenced in OA dated 1/15/2021).

    PNG
    media_image1.png
    390
    694
    media_image1.png
    Greyscale

Annotated Figure 8 of O’Leary (US 20160376907 as referenced in OA dated 10/21/2019)

    PNG
    media_image2.png
    350
    540
    media_image2.png
    Greyscale


Annotated Figure 2 of Bobo (US 5088888 as referenced in OA dated 1/15/2021)

Regarding claim 1, O’Leary discloses a shroud (Figure 3, 22) for a gas turbine (Figure 1, 10), comprising: 
an outer box (The outer box created by at least Figure 8, 32, 52. See annotated Figure 8) comprising a first (The left side of Annotated Figure 8, labeled outer box) and a second wall (The right side of Annotated Figure 8, labeled outer box) circumferentially spaced apart from the first wall; and 
an inner box (The inner box created by at least Figure 8, 54, 66.  See Annotated Figure 8, labeled inner box) positioned within the outer box, the inner box defining one or more passageways (Figure 8, 84, 86) extending therethrough and a first chamber (Figure 3, 56); 
wherein the inner box and the outer box collectively define a second chamber (The chamber of Figure 5, 34), the one or more passageways defined by the inner box fluidly coupling the first chamber and the second chamber (Paragraph 0049);
(Figure 5, 33.  Paragraph 0049 states there a plurality of these discharge ports for each segment) of the outer box are in fluid communication with the second chamber (Paragraph 0049).
O’Leary does not disclose wherein the first wall of the outer box defines a first boss and a first notch and the second wall of the outer box defines a second boss and a second notch, wherein the first wall defines a first outlet port positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port positioned radially outward of the first boss and the second boss, and wherein the first outlet port and the second outlet port are in fluid communication with the second chamber, and wherein a portion of the second boss is in contact with a portion of the first boss, and wherein the first boss forms a portion of the first wall and the second boss forms a portion of the second wall.
However, Bobo teaches a shroud (Figure 1, 16) for a gas turbine (Column 1, line 4-7), comprising: 
an outer box (Annotated Figure 2, labeled outer box) comprising a first wall (The right side of the shroud which includes the grooves for Figure 2, 50, 54. See Annotated Figure 2, labeled 1st wall) and a second wall (The left side of the shroud which includes Figure 2, 50, 54.  See Annotated Figure 2, labeled 2nd wall) circumferentially spaced apart from the first wall;
wherein the first wall of the outer box defines a first boss (Annotated Figure 2, labeled 1st boss) and a first notch (The notch for the Figure 2, 50, see Annotated Figure 2, labeled 1st notch) and the second wall of the outer box defines a second boss (Annotated Figure 2, labeled 2nd boss) and a second notch (Annotated Figure 2, labeled 2nd notch), wherein the first wall defines a first outlet port (The left instance of Figure 2, 58) positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port (The right instance of Figure 2, 58) positioned radially outward of the first boss and the second boss, and wherein a portion of the second boss is in contact with a portion of the first (The portion of Annotated Figure 2, labeled 2nd boss which contacts Annotated Figure 2, labeled 1st boss), and wherein the first boss forms a portion of the first wall (The first boss forms a portion of the first wall) and the second boss forms a portion of the second wall (The second boss forms a portion of the second wall).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein the first wall of the outer box defines a first boss and a first notch and the second wall of the outer box defines a second boss and a second notch, wherein the first wall defines a first outlet port positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port positioned radially outward of the first boss and the second boss, and wherein a portion of the second boss is in contact with a portion of the first boss, and wherein the first boss forms a portion of the first wall and the second boss forms a portion of the second wall as taught by and suggested by Bobo in order to provide an improved shroud seal (Column 2, lines 9-25,  The modification uses the arrangement between circumferentially adjacent shrouds which includes the seals, notches, and cooling passages)
It is herein asserted that the combined invention of O’Leary in view of Bobo has the first outlet port and the second outlet port are in fluid communication with the second chamber because O’Leary teaches that ports of the outer box are in fluid communication with the second chamber, so that adding the first and second port of Bobo to O’Leary would have the first and second port in communication with the second chamber.
Regarding claim 2, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses a stem (Figure 3, 62) extending outwardly from the outer box, the stem defining an inlet port (Figure 5, 61) in fluid communication with the first chamber.
Regarding claim 4, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses an annular ligament (Figure 5, 67.  As a note, the only definitions of ligament from Merriam Webster and Dictionary.com which fit are “a connecting or unifying bond”, and “a tie or bond”, respectively) coupling the inner box and the outer box (Figure 5, 71 couples the outer box through 71 and the inner box through the lower portion of 62).
Regarding claim 8, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses wherein the second chamber comprises a first portion (The portion of Figure 8, 34 radially inward of the first chamber.  Figure 5 shows clearly a space between 66 and 52) positioned radially inwardly from the first chamber and a second portion (The portion of Figure 8, 34 radially outward of the first chamber) positioned radially outwardly from the first chamber.
Regarding claim 10, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses wherein the outer box encapsulates at least fifty percent of the inner box (The outer box encapsulates at least 50% of the inner box because the outer box encapsulates the entire inner box as shown in Figure 4).
Regarding claim 11, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses wherein the outer box encapsulates at least seventy percent of the inner box (The outer box encapsulates at least 70% of the inner box because the outer box encapsulates the entire inner box as shown in Figure 4).
 Regarding claim 12, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses wherein the outer box encapsulates a portion of the inner box (The portion of the inner box which is encapsulated by the outer box in the axial and circumferential direction) positioned axially and circumferentially outwardly from the inner box (Figure 5 and 8 show the outer box encapsulating a portion of the inner box axially and circumferentially outward).
Regarding claim 13, O’Leary discloses a gas turbine (Figure 1, 10, comprising: 
a compressor section (Figure 1, 14); 
a combustion section (Figure 1, 16); and  Page 3 of 8Application No.: 15/054,218 Attorney Docket No.: 283279-US-1/GECV-195 
(Figure 1, 18) comprising a plurality of axially aligned and circumferentially spaced apart turbine shrouds (Figure 2, 22) coupled to a stator (Figure 2, 15 and 72), each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds comprising: 
an outer box (The outer box created by at least Figure 8, 32, 52. See annotated Figure 8) comprising a first wall (The left side of Annotated Figure 8, labeled outer box) and a second wall (The right side of Annotated Figure 8, labeled outer box) circumferentially spaced apart from the first wall; and 
an inner box (The inner box created by at least Figure 8, 54, 66.  See annotated Figure 8) positioned within the outer box, the inner box comprising a first wall (The left side of Annotated Figure 8, labeled inner box) and a second wall (The right side of Annotated Figure 8, labeled inner box) circumferentially spaced apart from the first wall, the first wall and the second wall of the inner box positioned circumferentially between the first wall and the second wall of the outer box, the inner box defining one or more passageways (Figure 8, 84, 86) extending therethrough and a first chamber (Figure 3, 56);
wherein the inner box and the outer box collectively define a second chamber  (The chamber of Figure 5, 34), the one or more passageways defined by the inner box fluidly coupling the first chamber and the second chamber  (Paragraph 0049);
wherein ports (Figure 5, 33.  Paragraph 0049 states there a plurality of these discharge ports for each segment) of the outer box are in fluid communication with the second chamber (Paragraph 0049).
O’Leary does not disclose wherein the first wall of the outer box defines a first boss and a first notch and the second wall of the outer box defines a second boss and a second notch, wherein the first wall defines a first outlet port positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port positioned radially outward of the first boss and the second boss, and wherein the first outlet port and the second outlet port 
However, Bobo teaches gas turbine (Column 1, line 4-7), comprising: 
a compressor section (The compressor in Column 1, line 25);
a combustion section (The combustor Column 1, line 36); and  Page 3 of 8Application No.: 15/054,218 Attorney Docket No.: 283279-US-1/GECV-195 
a turbine section (The turbine in Column 1, line 37) comprising a plurality of axially aligned and circumferentially spaced apart turbine shrouds (Figure 2, 16), each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds comprising: 
an outer box (Annotated Figure 2, labeled outer box) comprising a first (The right side of the shroud which includes the grooves for Figure 2, 50, 54.  See Annotated Figure 2, labeled 1st wall) and a second wall (The left side of the shroud which includes Figure 2, 50, 54.  See Annotated Figure 2, labeled 2nd wall) circumferentially spaced apart from the first wall;
wherein the first wall of the outer box a first boss (Annotated Figure 2, labeled 1st boss) and a first notch (The notch for the Figure 2, 50, see Annotated Figure 2, labeled 1st notch) and the second wall of the outer box defines a second boss (Annotated Figure 2, labeled 2nd boss) and a second notch (Annotated Figure 2, labeled 2nd notch), wherein the first wall defines a first outlet port (The left instance of Figure 2, 58) positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port (The right instance of Figure 2, 58) positioned radially outward of the first boss and the second boss, and wherein a portion of the second boss is in contact with a portion of the first boss (The portion of Annotated Figure 2, labeled 2nd boss which contacts Annotated Figure 2, labeled 1st boss), and wherein a portion of the second boss is in contact with a portion of the first boss (The portion of Annotated Figure 2, labeled 2nd boss which contacts Annotated Figure 2, labeled 1st boss), and wherein the first boss forms a portion of (The first boss forms a portion of the first wall) and the second boss forms a portion of the second wall (The second boss forms a portion of the second wall). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein the first wall of the outer box defines a first boss and a first notch and the second wall of the outer box defines a second boss and a second notch, wherein the first wall defines a first outlet port positioned radially outward of the first boss and the second boss and the second wall defines a second outlet port positioned radially outward of the first boss and the second boss, and wherein a portion of the second boss is in contact with a portion of the first boss, and wherein the first boss forms a portion of the first wall and the second boss forms a portion of the second wall as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25,  The modification uses the arrangement between circumferentially adjacent shrouds).
It is herein asserted that the combined invention of O’Leary in view of Bobo has the first outlet port and the second outlet port are in fluid communication with the second chamber because O’Leary teaches that ports of the outer box are in fluid communication with the second chamber, so that adding the first and second port of Bobo to O’Leary would have the first and second port in communication with the second chamber.
Regarding claim 15, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses wherein each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds comprises one or more seals (Figure 2, 78) positioned between each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds and the stator, respectively.
Regarding claim 17, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary discloses the plurality of axially aligned and circumferentially spaced apart turbine shrouds comprises a first shroud (Any first instance of Figure 2, 22.  Paragraph 0027) and a second shroud (The adjacent shroud to the first shroud) adjacent to the first shroud.

However, Bobo teaches wherein the plurality of axially aligned and circumferentially spaced apart turbine shrouds comprises a first shroud (The right instance Figure 2, 16) and a second shroud (The left instance Figure 2, 16) adjacent to the first shroud, and wherein the second boss of the first shroud is positioned in the first notch of the second shroud and the first boss of the second shroud is positioned in the second notch of the first shroud to form a joint (The joint between the first and second shroud) between the first shroud and the second shroud.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein the second boss of the first shroud is positioned in the first notch of the second shroud and the first boss of the second shroud is positioned in the second notch of the first shroud to form a joint between the first shroud and the second shroud as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25,  This is the same modification as claim 13).
Regarding claim 18, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary does not disclose wherein the joint is a shiplap joint.
However, Bobo teaches wherein the joint is a shiplap joint (The joint is a shiplap joint).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein the joint is a shiplap joint as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25, This is the same modification as claim 13).
Regarding claim 20, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary does not disclose wherein cooling air from the second chamber of the first shroud and cooling air from the second chamber of the second shroud flow into a channel 
However, Bobo teaches wherein cooling air (The cooling air described in Column 4, line 9-13) from the second chamber (As described in the independent claim, this cooling air in the combined invention of O’Leary in view of Bobo comes from the second chamber.  Paragraph 0049 of O’Leary also describes cooling air through the ports of the outer box) of the first shroud and cooling (The cooling air described in Column 4, line 9-13) from the second chamber (As described in the independent claim, this cooling air in the combined invention of O’Leary in view of Bobo comes from the second chamber.  Paragraph 0049 of O’Leary also describes cooling air through the ports of the outer box) of the second shroud flow into a channel (Figure 2, 46) between the first shroud and the second shroud to intermix (The cooling air and working gas of Column 4, line 2-5 mix) with hot exhaust gases (The working gas of Column 4, line 2-5) present in the channel to reduce a temperature of the hot exhaust gases present in the channel (The cooling air reduces a temperature of the working gas).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein cooling air from the second chamber of the first shroud and cooling air from the second chamber of the second shroud flow into a channel between the first shroud and the second shroud to intermix with hot exhaust gases present in the channel to reduce a temperature of the hot exhaust gases present in the channel as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25,  This is the same modification as claim 13).
Regarding claim 21, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary does not disclose wherein the second boss is in contact with the first boss to form a shiplap joint.
(The first and second boss contact to form a shiplap joint).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein the second boss is in contact with the first boss to form a shiplap joint as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25, This is the same modification as claim 13).
Regarding claim 22, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary does not disclose wherein outermost surfaces of the first boss and the second boss extend circumferentially past one another to contact adjacent portions of the first boss and the second boss.
However, Bobo teaches wherein outermost surfaces (The vertical lines of Annotated Figure 2, labeled 1st and 2nd boss) of the first boss and the second boss extend circumferentially past one another to contact adjacent portions (The horizontal lines of Annotated Figure 2, labeled 1st and 2nd boss which are in contact) of the first boss and the second boss.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary wherein outermost surfaces of the first boss and the second boss extend circumferentially past one another to contact adjacent portions of the first boss and the second boss as taught by and suggested by Bobo in order to provide an improved seal shroud seal (Column 2, lines 9-25, This is the same modification as claim 13).

Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Bobo as applied to claim 2, 4 above, and further in view of Hillier (US 20140023490 as referenced in OA dated 10/21/2019).
Regarding claim 3, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses a stator (Figure 2, 15 and 72), and wherein the stem receives a fastener (Figure 3, 68).
O’Leary in view of Bobo does not teach wherein the stem receives a fastener to couple the shroud to the stator of the gas turbine.
However, Hillier teaches a shroud (Figure 3, 28) with an inner box (Figure 3, 45) and an outer box (Figure 3, 28) of a gas turbine (Figure 1, 10) wherein a stem (Figure 3, 36, 37) receives a fastener (Figure 3, 40) to couple the shroud to a stator (Figure 3, 29) of the gas turbine (Figure 1, 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo wherein the stem receives a fastener to couple the shroud to a stator of the gas turbine as taught by and suggested by Hillier in order allow differential thermal mismatch (Paragraph 0047, The modification adds the ligaments 36 to the stem which are coupled to the inner box and has the stem attach to the stator by extending the stem of O’Leary)
Regarding claim 6, O’Leary in view of Bobo teaches invention as claimed.
O’Leary further discloses wherein the inner box comprises a radially outer wall (The top line of Annotated FIgure8, labeled inner box)
O’Leary in view of Bobo does not teach wherein the inner box comprises a radially outer wall integrally coupled to the annular ligament, and wherein the annular ligament and the radially outer wall permit the inner box and the outer box to thermally expand and thermally contract independently.
However, Hillier teaches a shroud (Figure 3, 28) with an inner box (Figure 3, 45) and an outer box (Figure 3, 28) of a gas turbine (Figure 1, 10) wherein the inner box comprises a radially outer wall (The radially outer wall of Figure 3, 45) integrally (Paragraph 0051) coupled to an annular ligament (The portion of Figure 3, 36 which connects to 45), and (Paragraph 0040, 0051, 0056) and the outer box to thermally expand and thermally contract independently (Functional Language, the inner and outer box each have their own coefficient of thermal expansion, so that each expands and contracts independently.  Further Paragraph 0047 states that the daze type fastener accommodates the differential thermal mismatch between the metal backing and the CMC outer box.  Paragraph 0040, 0051, 0056 indicated that the inner box will most likely also be metal, so that in the same manner, the daze type fastener accommodated the differential thermal mismatch of the inner and outer box).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo wherein the inner box comprises a radially outer wall integrally coupled to the annular ligament, and wherein the annular ligament and the radially outer wall permit the inner box and the outer box to thermally expand and thermally contract independently as taught by and suggested by Hillier in order to allow differential thermal mismatch (Paragraph 0047, The modification adds the ligaments 36 to the stem which are coupled to the inner box and has the stem attach to the stator by extending the stem of O’Leary).

Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Bobo as applied to claim 4, 13 above, and further in view of Hillier and Jackson et al (US 4512699 as referenced in OA dated 10/21/2019).
Regarding claim 5, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary in view of Bobo does not disclose wherein the annular ligament comprises a radius.
Hillier teaches a shroud (Figure 3, 28) with an inner box (Figure 3, 45) and an outer box (Figure 3, 28) of a gas turbine (Figure 1, 10) with an annular ligament (The portion of Figure 3, 36 which connects to 45) coupling the inner box (Figure 3, 45) and the outer box (Figure 3, 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo to use the annular ligament coupling the inner box and the outer box as taught by and suggested by Hillier in order to allow differential thermal mismatch (Paragraph 0047, The modification adds the ligaments 36 to the stem which are coupled to the inner box and has the stem attach to the stator by extending the stem of O’Leary).
O’Leary in view of Bobo and Hillier does not disclose wherein the annular ligament comprises a radius.
However, Jackson teaches a daze fastener (Figure 7, 104) wherein an annular ligament comprises a radius (The portion of Figure 7, 103 which contact 101 comprises a radius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo in view of Hillier wherein the annular ligament comprises a radius as taught by and suggested by Jackson because it has been held that applying a known technique, in this case Jackson’s use of a radius on a daze type fastener according to the steps described immediately above, to a known device, in this case, O’Leary in view of Bobo and Hillier’s daze type fastener, ready for improvement to yield predictable results, in this case connecting two or more structural components, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds a radius to the ligament).
Regarding claim 14, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary further discloses an annular ligament (Figure 5, 67.  As a note, the only definitions of ligament from Merriam Webster and Dictionary.com which fit are “a connecting or unifying bond”, and “a tie or bond”, respectively) coupling the inner box and (Figure 5, 71 couples the outer box through 71 and the inner box through the lower portion of 62).
O’Leary in view of Bobo does not disclose wherein the annular ligament comprises a radius.
Hillier teaches a shroud (Figure 3, 28) with an inner box (Figure 3, 45) and an outer box (Figure 3, 28) of a gas turbine (Figure 1, 10) with an annular ligament (The portion of Figure 3, 36 which connects to 45) coupling the inner box (Figure 3, 45) and the outer box (Figure 3, 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo to use the annular ligament coupling the inner box and the outer box as taught by and suggested by Hillier in order to allow differential thermal mismatch (Paragraph 0047, The modification adds the ligaments 36 to the stem which are coupled to the inner box and has the stem attach to the stator)
O’Leary in view of Bobo in view of Hillier does not disclose wherein the annular ligament comprises a radius.
However, Jackson teaches a daze fastener (Figure 7, 104) wherein an annular ligament comprises a radius (The portion of Figure 7, 103 which contact 101 comprises a radius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo in view of Hillier wherein the annular ligament comprises a radius as taught by and suggested by Jackson because it has been held that applying a known technique, in this case Jackson’s use of a radius on a daze type fastener according to the steps described immediately above, to a known device, in this case, O’Leary in view of Bobo in view of Hillier’s daze type fastener, ready for improvement to yield predictable results, in this case connecting two or more structural components, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds a radius to the ligament).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Bobo as applied to claim 15 above, and further in view of Arilla et al (US 6666645 as referenced in OA dated 10/21/2019).
Regarding claim 16, O’Leary in view of Bobo teaches the invention as claimed.
O’Leary in view of Bobo does not disclose wherein the one or more seals are compressed between each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds and the stator, respectively.
However, Ariella teaches each of a plurality of axially aligned and circumferentially spaced apart turbine shrouds (Figure 1, 10 and 3.  Column 2, line 45-53), wherein one or more seals (Figure 1, 37) are compressed between each of a plurality of axially aligned and circumferentially spaced apart turbine shrouds and a stator (Figure 1, 2), respectively
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of O’Leary in view of Bobo wherein the one or more seals are compressed between each of the plurality of axially aligned and circumferentially spaced apart turbine shrouds and the stator, respectively because it has been held that a simple substitution of one known element (The one or more seals of O’Leary), for another (The one or more seals of Arilla), to obtain predictable results, to seal between two components, was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B (The modification substitutes the seal of O’Leary for Arilla).   

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant asserts that Bobo does not disclose wherein the first boss forms a portion of the first wall and the second boss forms portion of the second wall.  Examiner respectfully st boss.  Similarly, Annotated Figure 2, labeled second wall of Bobo which is denoted by a dashed line has a portion formed by the 2nd boss.  Examiner believes the Applicant to assert that the first wall and 1st boss form a single, continuous, integral component and the second wall and 2nd boss form also a single, continuous, integral component.  However, the claims do not recite such a feature.  A wall by definition is not required to be formed of a single component.  For example, an inside wall of a house is typically formed of at least a wood stud and the sheetrock.  As another example, a wall of a wooden fence is typically made of at least posts, rails, and pickets.  As another example, a brick wall is typically made of at least bricks and mortar.  In each example, a wall is formed by a plurality of components.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741